DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 08/04/2022 have been entered.  Claims 1-15 remain pending.
The Prior Art is:
Lynde et al., U.S. Patent Publication 2010/0258289, hereinafter referred to as Lynde
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1 (and by extension, Claim 15), Applicant argues that Lynde does not disclose the amended features of at least part of the annular separation element projecting from the sleeve end face further away from the first tool end in a direction of the tool axis.  Examiner disagrees with such a characterization noting that the annular separation element (including lower cutting arms 136) extends in a radial and longitudinal direction (i.e. in line with the axis of the tool) as part of the actuation owing to the use of the ball screw (128) which moves the arms closer together and further apart by rotating (moving in line with the axis of the tool).  Examiner notes that such motion and the structures of the moving elements are different from what is presented in the instant specification, however the claims are not so specific as to preclude the structure disclosed in Lynde and to require the claim be interpreted as using the same structures would require improperly imparting limitations from the specification into the claims in contradiction of instant Page 11, Lines 1-4.  A reading of the specification provides no evidence to indicate that any specific structural limitation must be importing into the claims to give meaning to the claim language. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Additionally, Applicant argues that the second housing part (formed by housing 124) comprises at least one projecting part extending further away from the first tool end “in the direction along the tool axis (emphasis added)” than the annular separation element along the tool axis.  Examiner disagrees with such an interpretation, noting that at least the terminal end of the sleeve housing extends further along the axis relative to the upper end than the extending arms (in so far as the downhole terminal end is the furthest point of the tool).  Additionally, Examiner notes that the elements which are recited in the specification as having substantial detail such as the projections and their relative points of interaction are not recited with the same level of specificity such that a broad interpretation is being applied.  A more explicit recitation of such elements would likely overcome the above interpretation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynde et al., U.S. Patent Publication 2010/0258289, hereinafter referred to as Lynde.
Regarding Claim 1, Lynde discloses a downhole line separation tool for submerging into a casing (118) in a wellbore, the tool having a first tool end (uphole end adjacent wireline 102) and a second tool end (downhole end), and a tool axis (central longitudinal axis of the tool body), the tool comprising:
A tool housing having a first housing part (formed at elements 104/106/108) and a second housing part (formed by housing 124; Paragraph 000028);
An electrical motor (108) arranged within the first housing part (as seen in Figure 5) and powered through a wireline (102) connected to the first tool end (while the motor is presented as using an on board battery pack, it may also utilize power through the wireline; Paragraphs 0021, 0022, 0028);
An annular separation element having an element end facing away from the first tool end and being rotatable connected with the second housing part (as seen in Figure 5, the lower cutting arms 136 are configured to rotate and radially expand; Paragraphs 0028, 0029);
A rotatable shaft arranged within the second housing and rotated by the electrical motor for rotating the annular separation element (as seen in Figure 5, a gear box is used to turn a shaft for rotating the cutting arms; Paragraphs 0028, 0029);
Wherein the second housing part comprises a sleeve part having a sleeve end face (as seen in Figure 5, the lower housing includes an inner portion to house the rotating elements), wherein at least part of the annular separation element projecting from the sleeve end face further away from the first tool end in a direction of the tool axis than the sleeve end face (Examiner notes that in the absence of more explicit recitations of the specific structures for the end face and tool ends, as the sleeve may be taken as having multiple end face sections, the determination of a further extension is a largely arbitrary distinction based on a number of selections for the surface, wherein the separation arms move in the longitudinal direction via the ball screw), the second housing part comprising at least one projecting part extending further away from the first tool end in the direction along the tool axis than the annular separation element along the tool axis (as seen in at least Figure 5, as the lower housing/sleeve extends to the terminal end of the tool, such end features extend further away from the first tool end than the extending arms, as above, a more explicit recitation of such features would be required to avoid largely arbitrary selection of different structures regarding relative extensions to the first tool end).
Regarding Claim 3, Lynde further discloses that the projecting part (lower end of the housing 124) has a radial extension from an inner diameter of the second housing part and radially inwards (in so far as the lower portion of the housing includes radially extension surfaces toward the outer diameter as seen in Figure 5), the radial extension being more than a thickness of the annular separation element (as seen in Figure 5, the radial extension of the housing is necessarily larger than the thickness of the extending arm portion as the arms are required to extend radially outward to even match the diameter of the tool; Paragraphs 028, 0029).

Regarding Claim 4, Lynde further discloses that the annular separation element comprises several bits (cutters 136 arranged at the element end (on arms 132/134) and along a circumference of the annular separation element (as seen in Figure 5, the cutters are on the terminal radial end; Paragraphs 0028, 0029).
Regarding Claim 9, Lynde further discloses the tool comprises a gearing section connected between the electrical motor and the rotatable shaft for reducing the rotation of the annular separation element to the rotational output of the motor (the tool includes gearbox 122 connected at the motor output; Paragraphs 0028, 0029).
Regarding Claim 10, Lynde further discloses the tool comprises an anchoring tool section (with arms 114 and grips 116) for preventing the tool from rotating within the casing (Paragraphs 0028, 0029).
Regarding Claim 11, Lynde further discloses an axial force generator providing an axial force along the tool axis (as part of the drive to move drive housing 130 axially, Paragraph 0028).
Regarding Claim 12, Lynde further discloses that the downhole assembly may be used with a driving unit (tractor 508) which acts to prevent unwanted rotation and providing an axial force (Paragraphs 0034, 0035).
Regarding Claim 13, Lynde further discloses that the separation element has at least one cutter bit (136) forming the element end (as seen in Figure 5, Paragraphs 0028, 0029).
Regarding Claim 14, Lynde further discloses the second housing part has a larger outer dimeter than an outer diameter of the first housing part (as seen in Figure 1, the first housing includes the tapered portion adjacent the wireline connection point).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lynde (2010/0258289) in view of Ronco et al., U.S. Patent 4,872,507, hereinafter referred to as Ronco.
Regarding Claim 2, Lynde discloses the limitations presented in Claim 1 as previously discussed.  While Lynde discloses the projecting part has a width from the element end (end of cutting inserts on arms) further along the tool axis away from the first tool end (toward the downhole end of the housing), it does not specify a given width.
Additionally, Ronco teaches the use of downhole wireline tool housings which may include a thickness of about 0.15 inches (3.8mm; Col 6, Line 46 – Col 7, Line 6).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the wireline housing to have a thickness of approximately 3-4 mm as taught by Ronco.  Doing so merely constitutes a known common size for downhole wireline assembly housings to operate in a given wellbore environment (Col 6, Line 46 – Col 7, Line 6).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lynde (2010/0258289) in view of Yong et al., U.S. Patent 6,460,636, hereinafter referred to as Yong.
Regarding Claim 5, Lynde discloses the limitations presented in Claim 1 as previously discussed.  While Lynde discloses that the separation element includes grinding bit elements (cutters on arms 136) which form an edge for abutment to and cutting into a casing (and by extension potential lines therein; Paragraphs 0028, 0029), it does not expressly disclose that the grinding elements include abrasive particles arranged therein.
Additionally, Yong teaches that cutting elements used in wellbore operations commonly include hardened cutting layers with abrasive particles bonded to a substrate (Col 6, Lines 23-41).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the generic cutting inserts on the expanding arms to include abrasive particles as taught by Yong.  Doing so merely constitutes the use of a common construction practice for the manufacture of wellbore cutting elements (Col 6, Lines 23-41).  Additionally, it is noted that such a modification would merely constitute a substitution of a generic cutting material in Lynde for a specific abrasive bonded cutting material with a reasonable expectation of success (MPEP 2143, Subsection I, B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lynde (2010/0258289) in view of Sunde et al., U.S. Patent Publication 2019/0257168, hereinafter referred to as Sunde.
Regarding Claim 15, Lynde discloses a downhole system comprising a casing string (118) arranged in a wellbore, the downhole system further comprising a downhole line separation tool according to claim 1 (as discussed above), wherein the projecting part abuts the circumferential edge of the lower casing (as part of the deployment of the tool string in which the tool would be used at a given casing depth, the bottom housing would be held adjacent to the casing inner diameter).
While Lynde discloses the above features as they relate to the separation tool, it does not expressly disclose that the casing includes an upper casing section and a lower casing having a smaller inner diameter.
Additionally, Sunde teaches the use of a casing cutting tool, wherein it is known for wellbore casing segments to include a first section having a larger inner diameter than a lower, smaller casing section (as seen in Figure 4 with outer casing 14 and inner lower casing 18).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the casing string of Sunde to include a first upper casing section and a smaller lower casing section as taught by Sunde.  Doing so merely constitutes a conventional casing configuration as part of drilling a deeper wellbore (Paragraphs 0002-0004).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676